DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 16/199090 filed on November 23, 2018 and amendment presented on April 15, 2021 which amends claims 1, 19-20, 22 and 24, cancelled claims 8-9 and presents arguments, is hereby acknowledged. Claims 1-7 and 10-25 are pending and subject to examination.

Response to Arguments
I. THE PRIOR ART REJECTIONS
     Applicants argue at pages 9-10 of the remarks, as filed, that Nixon in view of Ashkenazi and further in view of Ashkenazi and/or Tarsa and Bowers does not teach or suggest "generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data", as recited in exemplary claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

Claim Objections
3.     Claim 10 is objected to because of the following informalities: claim 10 appears to depend from claim 9 that is canceled. For the purposes of examination this will . Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.        Claims 1-7 and 18-21  are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); and further in view of Hochstein et al. (US 2013/0185232 A1).
           Regarding Claim 1, Nixon teaches a computer-implemented graphical event model method ([paragraph 0370-0371] describes a method of generating graphical representation upon occurrence of events), the method comprising: 
        learning statistical and causal co-occurrence relationships among multiple event-types of data ([paragraph 0124] describes multiple events data [paragraph 0336-0337] describes casual simultaneously occurrence (e.g. co-occurrence) relationship among events data [paragraph 0131-0132, 0136-0137, 0336-0337] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data);
       requiring no complex input([paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);
       Nixon fails to teach generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data.
     However, Hochstein teaches generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data ([paragraph 0005, 0023-0024, 0055] describes generating a representation for set comprising correlated events (e.g. mutual dynamic 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nixon to include generating a representation that explains a mutual dynamic of the multiple event-types in a form of a graphical event model that automatically learns from the data as taught by Hochstein. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon in the Hochstein system in order to provide a method for predicting events from event log data ([paragraph 0003] in Hochstein).

      Regarding Claim 2, the combination of Nixon and  Hochstein teaches the computer-implemented method, wherein the learning the statistical and causal co-occurrence relationships assumes only a time-stamped, asynchronous, and irregularly-spaced event occurrence of the data on a time line spanning the multiple event-types as an input (Nixon: [paragraph 0032, 0123, 0131-0132, 0203] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data perform function based on input data which includes a timestamp indicating a time for the value or values associated with the data point, performed asynchronously and irregularity of data samples on a time series, one or more data points may be added to the data set with timestamps indicating integer multiples of the period of the sampling rate after the start time).
 
Regarding Claim 3, the combination of Nixon and  Hochstein teaches the computer-implemented method, further comprising learning from the multiple event-types using the graphical event model by considering a most recent event history and an optimal proximal window size (Nixon: [paragraph 0132-0133, 0342-0343, 0393-0394] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using most recent record (e.g. history) events data and desire characteristic relating to estimate window of data to have a user defined length (e.g. size)).

        Regarding Claim 4, the combination of Nixon and  Hochstein teaches the computer-implemented method, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the statistical and causal co-occurrence relationships among the multiple event-types based on a most recent history (Nixon: [paragraph 0121-0122, 0337, 0342-0343] describes learning statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data using expected relevant time periods estimating statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data).

       Regarding Claim 5, the combination of Nixon and  Hochstein teaches the computer-implemented method of claim 2, further comprising learning an expected duration between connected occurrences involving the multiple event-types and using the expected duration in estimating the statistical and causal co-occurrence 

       Regarding Claim 6, the combination of Nixon and  Hochstein teaches the computer-implemented method, further comprising, by considering a most recent history: discovering an optimal window size; discovering an optimal parent set (Nixon: [paragraph 0342-0343, 0392-0394] describes using most recent record (e.g. history) events data, discovering require window length (e.g. size)); 
       discovering an optimal parent set (Nixon: [paragraph 0249, 0258-0259] discover analytic nodes set (e.g. parent set)); 
       and generating a causal sequence of potential future inter-dependent event-types that unfold in time using the optimal window size, the optimal parent set, and an estimate of respective occurrence times (Nixon: [paragraph 0121-01224, 0161-0162, 0392-0394] describes generating a statistical and casual simultaneously occurrence of future behavior of relationship among dependent events data in time series using require window length (e.g. size), analytic nodes set (e.g. parent set) and estimate of occurrence times).

Regarding Claim 7, the combination of Nixon and  Hochstein teaches the computer-implemented method, wherein parents in the graphical event model affect an instantaneous rate of observing an occurrence of a child event-type, and a dependence is automatically learnt from a history of past parent event-type occurrences (Nixon: [paragraph 0137, 0145, 0254,0287] describes analytic node (parent) of the graphical representation of an event data model affect observing an occurrence of a another analytical node (e.g. child) event and dependency between analytic node (parent) event and another analytical node (e.g. child) event is automatically learnt from past record).

       Regarding Claim 18, the combination of Nixon and Hochstein teaches the computer-implemented method, embodied in a cloud-computing environment (Nixon: [paragraph 0112] describes distributed performance monitoring/analytics system is located in the cloud platform).

        Regarding claim 19, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 19 a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform. However, in the combination Nixon teaches a computer program product for graphical event modelling, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Nixon: 

       Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform. However, in the combination Nixon teaches a graphical event model system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform (Nixon: [paragraph 0091, 0112, 0371-0371] describes distributed performance monitoring/analytics system for a graphical representation of an event data model comprise a processor and a memory, the memory storing instructions to cause the processor to perform).

       Regarding Claim 21, the combination of Nixon and Hochstein teaches the system, embodied in a cloud-computing environment (Nixon: [paragraph 0112] describes distributed performance monitoring/analytics system for a graphical representation of an event data model is located in the cloud platform).

8.       Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Hochstein et al. (US 2013/0185232 A1); and further in view of Ashkenazi et al. (US 8935673 B1).

        Regarding Claim 11, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon and Hochstein fails to teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
       However, Ashkenazi teach wherein relationships performed via at least one of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history). 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/Hochstein, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal 

        Regarding Claim 13, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
        Nixon and Hochstein fails to teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
        However, Ashkenazi teach wherein relationships performed via at least two of: an optimal window search that bounds a range of a possible impacting history ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history);
     and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward 
       One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Hochstein, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Hochstein in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).

        Regarding Claim 14, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
         Nixon and Hochstein fails to teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history.
        However, Ashkenazi teach wherein relationships performed via an optimal window search that bounds a range of a possible impacting history; an optimal parent search 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Hochstein, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Hochstein in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).

       Regarding Claim 16, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) relationship among events data for the graphical representation of an event data model is performed);
       Nixon and Hochstein fails to teach wherein relationships performed via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.

     One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Hochstein, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Hochstein in the Ashkenazi system in order to provide graphic display includes at least a portion of the execution history of runtime values (Ashkenazi: [col 2 lines 6-8]).

9.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Hochstein et al. (US 2013/0185232 A1); in view of Ashkenazi et al. (US 8935673 B1); and further in view of Tarsa et al. (US 2018/0246762 A1).
          Regarding Claim 12, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event model are due to a computation that is performed (Nixon: [paragraph 0136-0137, 0336-0337] describes statistical and casual simultaneously occurrence (e.g. co-occurrence) 
         Nixon and Hochstein fails to teach wherein relationships performed via each of: an optimal window search that bounds a range of a possible impacting history; an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data; and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model.
     However, Ashkenazi teach wherein relationships performed via each of: an optimal window search that bounds a range of a possible impacting history ([col 10 lines 32-48, col 12 lines 55-67] describes relationship is performed using window search that bounds impacting history);
      and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model ([col 8 lines 53-62, col 9 lines 37-54] describes a forward search and a backward search to find graphical format for graphic system (e.g. graphical event model)).
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Hochstein, when implemented in the Ashkenazi system, will allow one of ordinary skill in the art to perform relationships via an optimal window search that bounds a range of a possible impacting history and a forward and a backward search to iteratively find an optimal graph structure for the graphical event model. One of ordinary skill in the art would be motivated to utilize the teachings of 
        Nixon, Hochstein and Ashkenazi fails to teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data;
        However, Tarsa teach an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data ([paragraph 0055, 0086-0088] describes parent search that bounds cause event types in the data); 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein/ Ashkenazi for relationships for the graphical event model are due to a computation that is performed which include an optimal window search and a forward and a backward search. The teachings of Nixon/ Hochstein/Ashkenazi, when implemented in the Tarsa system, will allow one of ordinary skill in the art to perform relationships an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Hochstein/Ashkenazi in the Tarsa system in order to achieve maximum performance (Tarsa: [paragraph 0002]).

10.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Hochstein et al. (US 2013/0185232 A1); and further in view of Tarsa et al. (US 2018/0246762 A1).
         Regarding Claim 15, the combination of Nixon and Hochstein teaches the computer-implemented method of claim 1, wherein relationships for the graphical event 
       Nixon and Hochstein fails to teach wherein relationships performed via an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data.
      However, Tarsa teach wherein relationships performed via an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data ([paragraph 0055, 0086-0088] describes relationship is performed using parent search that bounds cause event types in the data); 
      One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model are due to a computation that is performed. The teachings of Nixon/ Hochstein, when implemented in the Tarsa system, will allow one of ordinary skill in the art to perform relationships an optimal parent search that bounds a number of parent or cause event-types for any event-type in the data. One of ordinary skill in the art would be motivated to utilize the teachings of Nixon/ Hochstein in the Tarsa system in order to achieve maximum performance (Tarsa: [paragraph 0002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2017/0102678 A1); in view of Hochstein et al. (US 2013/0185232 A1); and further in view of Bowers et al. (US 2017/0351241 A1).
        Regarding Claim 17, the combination of Nixon and Hochstein teaches the computer-implemented method, wherein no user input is required (Nixon: [paragraph 0137] describes learning may be performed in an automatic and/or autonomous manner without using any input from users (e.g. without no complex input) or other nodes to initiate and/or perform the learning analysis);
       Nixon and Hochstein fails to teach wherein the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail.   
       However, Bowers teach the data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail ([paragraph 0103, 0175-0176, 0181] describes data includes multivariate effects and asynchronous event data and event data has a timestamp and type of event related information)
    One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nixon/ Hochstein for relationships for the graphical event model and no user input is required from user. The teachings of Nixon/ Hochstein, when implemented in the Bowers system, will allow one of ordinary skill in the art to include data comprises multivariate and marked asynchronous event stream data where each event has a time-stamp and a complex object that serves as a mark of a type of event- related detail. One of ordinary skill in the .      
      

Allowable Subject Matter

4.     Claim 10 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the canceled claims 8-9, base claim and any intervening claims.

5.    Claim 22 is allowable over the prior art in light of amendment presented on April 15, 2021 and the specification.
      Because claim 23 depend directly or indirectly on claim 22, this claim is allowable for at least the same reasons noted above with respect to claim 22.

6.     Claim 24 is allowable over the prior art in light of amendment presented on April 15, 2021 and the specification.
        Because claim 25 depend directly or indirectly on claim 24, this claim is allowable for at least the same reasons noted above with respect to claim 24.

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459